Citation Nr: 0104842	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  94-19 868	)	DATE
	)
	)              

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to service connection for lymphocytosis, to 
include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA), Regional 
Office (RO), which granted service connection and assigned a 
30 percent disability rating for PTSD from August 13, 1991.  
By rating decision issued in December 1995, the RO denied 
entitlement to service connection for residuals of a 
splenectomy and lymphocytosis.  In April 1998, following 
additional evidentiary development, the RO granted an 
increased rating to 50 percent from August 13, 1991 for PTSD.

In November 2000, the veteran presented testimony at a 
personal hearing held by the undersigned Board Member at the 
local VARO.  During a pre-hearing conference, the veteran 
withdrew, in writing, his claim for service connection for 
residuals of a splenectomy.  Therefore, the issue will not be 
discussed herein.  See Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).  In addition, 
the veteran submitted copies of additional private treatment 
records with a signed waiver of initial consideration by the 
RO.  This additional evidence has been accepted by the Board, 
pursuant to 38 C.F.R. § 20.1304(c) (2000).

The matter of service connection for lymphocytosis is the 
subject of a 'REMAND' appended to this decision.





FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased rating for PTSD.

2.  This appeal is from the rating assigned following a grant 
on an 'original' claim of service connection for PTSD.

3.  Throughout the appeal period, the veteran's PTSD has been 
primarily manifested by depression, irritability, sleep 
disturbances, and frequent nightmares which produce no more 
than considerable social and industrial impairment; 
occupational and social impairment with deficiencies in most 
areas is not shown. 


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.7, 4.129, 4.130, Diagnostic Code 9411 (1996); and § 
4.126(a), Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ 
(2000).  

With regard to the veteran's increased rating claim, all 
pertinent evidence has been obtained and he has been afforded 
an appropriate examination and adequate notices; no further 
development is necessary and no prejudice attaches to the 
veteran by the Board's consideration of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2.  There is a 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  A claim for increased rating is a new claim, which 
is based upon facts different from those relied upon in a 
prior final denial of the veteran's claim.  Original claims 
are, as matter of law, those placed into appellate status by 
virtue of a NOD expressing disagreement with the initial 
rating awards and never ultimately resolved until the Board 
decision on appeal.  See Fenderson at 125.  At the time of an 
initial rating, "separate ratings can be assigned for 
separate periods of time based on the facts found," a 
practice known as "staged" ratings."  Fenderson at 126.  The 
issue presently being considered by the Board involves an 
initial rating.

No psychiatric symptoms are recorded in the veteran's service 
medical records.  The veteran was scheduled for VA PTSD 
examination in September 1991; however, he failed to report.  
Based on the foregoing, the RO denied service connection for 
PTSD in a January 1992 rating decision.
In February 1992, the veteran requested, and was scheduled 
for, another VA PTSD examination.  A March 1992 examination 
report reflects that the veteran presented with concerns 
regarding dealing with a community organization having to do 
with accusations about him abusing his daughter.  He was 
enraged by the accusations, and felt used and insulted by the 
workers who were investigating it.  It was noted that this 
was his first formal psychological treatment since 1986.  On 
mental status examination, it was noted that the veteran was 
neatly dressed and groomed and was in casual attire.  The 
examiner indicated that the veteran was cooperative.  He 
answered all questions with coherent and relevant 
information, but became so distraught discussing his actual 
experiences in Vietnam that there were long pauses in his 
presentation.  He appeared generally apprehensive and 
depressed throughout the course of the interview.  There was 
no evidence of a formal thought disorder, hallucinations or 
delusions.  The veteran was oriented in all three spheres and 
showed no gross memory defect.  His intelligence was judged 
to be in the average range; his judgment was liable to be 
impulsive.  The diagnosis was PTSD.

The RO granted service connection for PTSD in a July 1992 
rating decision.

In January 1993, the veteran was again afforded a VA PTSD 
examination.  On mental status examination, it was noted that 
the veteran was neatly dressed and  groomed and in casual 
attire.  He was cooperative with the interview.  Initially, 
he was noted to be quite angry and verbose, expressing 
distrust about most everybody with whom he came into contact.  
He became more distraught, depressed and tearful listening to 
the examiner's previously submitted report.  It was noted 
that the veteran was actually tremulous and could not seem to 
sit still in his chair.  However, there was no evidence of a 
formal thought disorder, hallucinations or delusions.  The 
veteran was oriented as to all three spheres and showed no 
gross memory defect; he had difficulty recalling names of 
people he was associated with in Vietnam.  It was noted that 
the veteran's judgment was liable to be impulsive.  The 
diagnosis was PTSD.

VA outpatient treatment records encompassing the period 
between 1986 and 1993 show occasional treatment for PTSD.

In November 1993, the RO received copies of medical records, 
developed by the Department of Human Services, Northampton 
County Government Center, in 1986, which show that the 
veteran was recommended for individual counseling after 
paranoid personality and explosive personality disorders were 
diagnosed.

On October 1994 VA PTSD examination, the veteran indicated 
that he had regular recurrent nightmares from his experiences 
in Vietnam and, in the past, had actually experienced two 
flashback phenomena during daytime hours.  He indicated that 
he regularly tried to avoid any activity or discussion liable 
to stimulate his memory of Vietnam, as it would distress him 
more.  He described a severe degree of social isolation and, 
although he has some contact with two or three friends, they 
were rare and intimate; regular relationships were not 
sustained.  He complained of difficulty sleeping, and of 
being chronically irritable, suspicious, and on guard.  On 
mental status examination, the doctor noted that the veteran 
was neatly dressed and groomed, and was entirely cooperative 
with the interview.  He was severely apprehensive and, 
discussing some of his experiences in Vietnam, he became 
visibly upset; he displayed an open tremor and jiggling of 
his legs.  His mood was depressed.  There was no evidence of 
a formal thought disorder, hallucinations or delusions.  The 
veteran was oriented in all spheres and showed no gross 
memory defect.  His intelligence was at least in the average 
range, and his judgment was adequate.  The diagnosis was 
PTSD.  The examiner estimated the veteran's Global Assessment 
of Functioning (GAF) to be between 30 and 40.

VA outpatient treatment records for 1994 and 1995 show 
occasional treatment for PTSD.

On July 1997 VA examination, mental status examination 
revealed the veteran to be neatly dressed and groomed in 
casual attire.  He was entirely cooperative with the 
interview.  He answered questions with coherent and relevant 
information, and also offered spontaneous information.  There 
was no evidence of a formal thought disorder, hallucinations 
or delusions.  He did admit to a visual phenomenon that was 
best described as an illusion.  His mood was obviously 
depressed.  He was apprehensive and jittery throughout the 
course of the interview, and communicated in a bitter manner.  
He was oriented in all three spheres, and showed no gross 
memory defect.  His intelligence was judged to be in the 
average range, and his judgment was noted to be adequate.  
The diagnosis was PTSD.  The examiner estimated that the 
veteran's GAF score was approximately 50.

In April 1998, based on the foregoing, the RO granted an 
increased rating to 50 percent for PTSD, effective from 
August 13, 1991.

Evidence obtained from the Social Security Administration 
indicates that the veteran's claim was denied in a January 
1998 decision.  Records associated with the decision 
essentially duplicated those mentioned above, with the 
exception of a lengthy December 1996 psychological evaluation 
report, when pain disorder with psychological and physical 
factors was diagnosed.

In February 2000, the veteran was afforded a VA PTSD 
examination by an examiner other than the one who had 
conducted the previous four VA examinations.  He reported 
that he had not had any treatment since his last psychiatric 
evaluation in July 1997.  He reported that he avoided VA 
hospitals due to past experiences, and only took over-the-
counter pain medications for pain in his testicles and groin 
on-and-off.  He felt that he was wrongly treated at VA 
hospitals, was extremely frustrated by this, and avoided 
going back since that avoiding was much less stressful.  He 
had no family doctor that he visited regularly.  He continued 
to have nightmares of Vietnam and stated that, "they are just 
as real as ever and increase when stress is more."  His 
physical pain was a stressor which increased his nightmares.  
The frequency of his dreams was two to three times per week.  
He awakened with fear, sweating, heart pounding, feeling as 
if he were in Vietnam, smelling Vietnam, and unable to return 
to sleep.  He did not want to talk about this, and turned 
away, becoming tremulous and teary-eyed and anxious when 
talking.  When asked to review the details, he said he would 
not like to do that since he became extremely agitated.  He 
reported that the only way he was able to feel somewhat 
better was by trying to avoid thinking about Vietnam.  The 
more he thought about it, the worse it became.  So he avoided 
thinking about it or talking about it.  He could not identify 
any general trigger.  Everything around him could be a 
trigger when he was stressed.  He had no interest in any 
activities.  However, he continued to play chess and card 
games once in awhile with his friends.  He had not made any 
new friends.  On mental status examination, it was noted that 
the veteran was neatly dressed, cooperative, anxious, and 
guarded initially.  Later, he was able to open up for 
interview.  He was teary-eyed and tremulous when asked for 
details of his nightmares and did not want to talk about 
them.  Speech rate and flow were normal.  Mood was 
"frustrated."  Affect was congruent.  Range was restricted to 
mood.  Thoughts were goal-directed and coherent.  Thought 
content mainly was guilt about Vietnam experiences, and anger 
about perceived inadequate treatment at VA hospitals in the 
past.  He was alert and oriented to time, place, person and 
situation.  No memory defect was noted.  Intellect was 
average for his vocabulary and interview skills.  His 
judgment and insight were adequate.  The diagnosis was 
chronic PTSD.  His current and prior one-year GAF score was 
50.

At a Travel Board hearing before the undersigned, the veteran 
testified that he had no ongoing treatment since his last VA 
examination in 1997.  He handled his disorder by dissociating 
himself from his immediate family and relatives.  He isolated 
himself because of feeling guilt about his participation in 
Vietnam.  He hardly ever discussed his experiences in 
service, and never really wanted to think about them.  He 
preferred to keep things inside.  That was the primary reason 
he never saw any doctors; they had a tendency to keep 
drilling and did not accept that he does not want to talk.  
He indicated that there were several occasions when he could 
not get away from the disorder.  He had day thoughts, as well 
as night dreams about once or twice a week.  The disorder 
affected his employability insofar as he became irritable and 
confrontational.  He described his typical day as sleeping a 
lot; he noted that he slept about 12 hours minimum per day.  
His main problem was groin pain.  When he was up, he managed 
to clean his apartment.  He lived in an apartment above an 
82-year old woman.  For the past 9 or 10 years, he played 
pinochle weekly with three friends.  Otherwise, he had no 
other regular activity, to include clubs, church gatherings 
or association with neighbors.

Effective November 7, 1996, 38 C.F.R. 4.126(a) (2000) 
provides that in evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Under the applicable criteria, a 
50 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is required when there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. Part 4, Code 9411 (2000).

The veteran had a claim pending at the time of the regulatory 
change.  The regulation in effect prior to November 7, 1996, 
provided that a 50 percent rating required that the ability 
to establish and maintain effective or favorable 
relationships with people be considerably impaired; by reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels were reduced as to produce considerable 
industrial impairment.  A 70 percent rating was warranted 
when the ability to establish and maintain effective or 
favorable relationships with people was severely impaired; 
the psychoneurotic symptoms must be of such severity and 
persistence that there is severe impairment of the ability to 
obtain work or retain employment.  A 100 percent evaluation 
required that the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community.  There were  totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought and behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Code 9411 (1996). 

The words "considerable", "severe" and "total" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, it is incumbent upon the 
Board to arrive at an equitable and just decision after 
having evaluated the evidence.  38 C.F.R. § 4.6.  Terminology 
such as "considerable", "severe" and "total" used by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

A rating in excess of 50 percent for PTSD is not warranted 
under either the old or the new criteria for evaluating 
mental disorders,.  Throughout this appeal, the veteran has 
manifested no more than considerable occupational and social 
impairment such as to cause a reduction in reliability and 
productivity due to disturbances of motivation and mood.  As 
noted on numerous VA examinations, he has recurring thoughts 
of Vietnam, his mood is consistently one of anxiousness and 
apprehensiveness, and he finds it very difficult to maintain 
a job for any length of time due to conflicts caused by his 
irritability.  However, the veteran's mental disorder does 
not produce such a reduction in reliability, flexibility and 
efficiency levels as to produce severe industrial impairment 
or difficulty in establishing and maintaining effective work 
and social relationships.  Although he experiences symptoms 
of PTSD and displays open tremor and jiggling of the legs 
when discussing his experiences in Vietnam, the record does 
not contain evidence of obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or difficulty in adapting to stressful circumstances, so as 
to warrant a rating in excess of 50 percent.  Indeed, the 
veteran has consistently presented for examination neatly 
dressed and groomed; his examiners have consistently found no 
evidence of a formal thought disorder, hallucinations or 
delusions; he has been oriented and has shown no gross memory 
defect; and, although he complains of excessive sleep and 
self-isolation, he has been independent in a broad range of 
activities, such as cleaning, shopping and cooking, and has 
maintained a steady social relationship with a group of 
friends with whom he has played pinochle (or chess) every 
week for the past 9 or 10 years.  In sum, it is the finding 
of the Board that the schedular criteria for a rating in 
excess of 50 percent for PTSD, both prior to and after the 
regulatory change on November 7, 1996, are not met. 


ORDER

An increased rating for PTSD is denied.


REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103(a).  This includes, when needed, obtaining VA 
examinations which provide an adequate basis upon which to 
determine entitlement to the benefit sought, as well as the 
duty to obtain all relevant treatment records referred to by 
the veteran.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  
Consequently, examinations by specialists are recommended in 
those cases which present a complicated disability picture.  
Hyder v. Derwinski, 1 Vet. App. 221 (1991).

The RO denied service connection for lymphocytosis because 
the available scientific and medical evidence did not support 
the conclusion that the condition is related to herbicides 
exposure.  Moreover, the evidence did not show that the 
condition was caused or aggravated by service.  However, the 
Board observes that the veteran was never afforded a VA 
examination to determine the etiology of his claimed 
lymphocytosis.  See Littke, supra.

Accordingly, further appellate consideration is deferred, and 
the case is REMANDED to the RO for the following:

1.  The veteran should be asked to 
identify all sources of treatment he 
received for lymphocytosis, and to 
provide any releases needed to obtain 
records of such treatment.  The RO should 
obtain copies of complete clinical 
records from all sources identified, 
specifically including Warren hospital.  
If any records are not obtained, the 
efforts to obtain such records should be 
documented, and the veteran should be 
advised of this and given the opportunity 
to obtain such records himself.

2.  The RO should then schedule the 
veteran for a VA examination by an 
appropriate specialist to determine the 
etiology of his lymphocytosis.  The 
claims file must be available to, and be 
reviewed by, the examiner in conjunction 
with the examination.  All indicated 
tests and studies should be done.  A 
complete history, which includes the 
initial onset, frequency, duration, and 
severity of all complaints associated 
with this claimed disability should be 
elicited from the veteran.  The examiner 
should review the history and findings 
and provide an opinion as to whether the 
veteran has a chronic lymphocytosis and, 
if so, whether it is related to his 
period of active service, including any 
exposure to herbicides therein.  A 
discussion of the salient facts and the 
medical principles involved should be 
included.

3.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

4.  The RO should then re-adjudicate the 
claim of service connection for 
lymphocytosis.  If it remains denied, the 
appellant and his representative should 
be provided with an appropriate 
supplemental statement of the case and 
given the opportunity to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted.  The 
purposes of the REMAND are to further develop the record and 
to meet due process requirements.  No action is required of 
the veteran until he is notified by the RO.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 


